


Exhibit 10.3


PHANTOM STOCK AGREEMENT
HERCULES OFFSHORE
2004 LONG-TERM INCENTIVE PLAN


This Phantom Stock Agreement (“Agreement”) is made and entered into by and
between Hercules Offshore, Inc., a Delaware corporation (the “Company”), and
<PARTICIPANT NAME> (the “Participant”) as of <GRANT DATE> (the “Date of Grant”),
pursuant to the Amended and Restated Hercules Offshore 2004 Long-Term Incentive
Plan (the “Plan”), the terms of which are hereby incorporated by reference. All
capitalized terms in this Agreement shall have the meanings ascribed to them in
the Plan unless otherwise defined in this Agreement or in the glossary to this
Agreement.
W I T N E S S E T H
WHEREAS, the Company has adopted the Plan to strengthen the ability of the
Company to attract, motivate and retain Employees, Outside Directors and
Consultants who possess superior capabilities and to encourage such persons to
have a proprietary interest in the Company; and
WHEREAS, the Committee believes that the grant of Phantom Stock to the
Participant as described herein is consistent with the stated purposes for which
the Plan was adopted.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:
1.Phantom Stock. Subject to the conditions and restrictions set forth below and
in the Plan, the Company hereby grants to the Participant as of the Date of
Grant, this Award of shares of Phantom Stock (the “Phantom Shares”). The number
of Target Phantom Shares under this Award shall be <# OF SHARES>.
2.    Vesting and Settlement of Phantom Shares.
(a)
Vesting. Subject to the provisions of Paragraph 3, the number of Phantom Shares
that shall vest shall equal the sum of (i) the Target Phantom Shares multiplied
by the Downtime Phantom Share Percentage multiplied by the Downtime Vesting
Percentage and (ii) the [Target] Phantom Shares multiplied by the SPP Phantom
Share Percentage multiplied by the SPP Vesting Percentage. Subject to Paragraph
3, Phantom Shares that vest shall be settled in accordance with Paragraph 2(d).

(b)
Fractional Vested Phantom Shares. If the sum of the calculations in Paragraph
2(a) results in a fractional vested Phantom Share, the number of vested Phantom
Shares shall be rounded down to the nearest whole vested Phantom Share.

(c)
Forfeiture of Phantom Shares That Do Not Vest. All Phantom Shares that do not
vest in accordance with Paragraph 2(a) or Paragraph 3 shall be forfeited.


1



--------------------------------------------------------------------------------




(d)
Settlement of Vested Phantom Shares. If any of the Phantom Shares vest, such
vested Phantom Shares shall be settled within ten (10) days of the Performance
Vesting Date by the Company delivering to the Participant:

(i)
If the number of vested Phantom Shares is less than or equal to the Target
Phantom Shares, a number of fully vested shares of Common Stock equal to the
number of vested Phantom Shares; and

(ii)
If the number of vested Phantom Shares is greater than the Target Phantom
Shares, (i) a number of fully vested shares of Common Stock equal to the Target
Phantom Shares and (ii) an amount of cash equal to the Fair Market Value of one
share of Common Stock, where such Fair Market Value is determined on the
Performance Vesting Date, multiplied by the excess of the number of vested
Phantom Shares over the Target Phantom Shares.

3.    Effects of Termination and Change of Control.
(a)
If the Participant incurs a Termination before the Performance Vesting Date,
then (i) both the Downtime Vesting Percentage and the SPP Vesting Percentage
shall be zero percent (0%) and (ii) all Phantom Shares shall be forfeited by the
Participant to the Company.

(b)
The occurrence of a Change of Control shall have the following effects:

(i)
If a Change of Control occurs on or after the last day of the Performance Period
(determined without regard to Paragraph 3(b)(ii)) and before the Performance
Certification Date, the Performance Vesting Date shall be the date of the Change
of Control.

(ii)
If a Change of Control occurs before the last day of the Performance Period
(determined without regard to this Paragraph 3(b)(ii)),

(A)
The Performance Period shall be deemed to end on the date of the Change of
Control,

(B)
The Performance Vesting Date shall be the date of the Change of Control,

(C)
The Target Phantom Shares shall vest, and

(D)
All Phantom Shares in excess of the Target Phantom Shares shall be forfeited.

4.    Limitation of Rights. Nothing in this Agreement or the Plan shall be
construed to:
(a)
give the Participant any right to be awarded any further Phantom Shares or any
other Award in the future, even if Phantom Shares or other Awards are granted on
a regular or repeated basis, as grants of Phantom Shares and other Awards are
completely voluntary and made solely in the discretion of the Committee;


2



--------------------------------------------------------------------------------




(b)
give the Participant or any other person any interest in any fund or in any
specified asset or assets of the Company or any Subsidiary;

(c)
confer upon the Participant the right to continue in the employment or service
of the Company or any Subsidiary, or affect the right of the Company or any
Subsidiary to terminate the employment or service of the Participant at any time
for any reason or for no reason whatsoever; or

(d)
allow the Participant to vest in a number of Phantom Shares exceeding the
Maximum Phantom Shares.

5.    Voting Rights with Respect to the Phantom Shares. The Phantom Shares shall
have no voting rights.
6.    Nonassignability. Other than as permitted under Paragraph 10, no right or
benefit under this Agreement, including but not limited to the Phantom Shares,
shall (i) be subject to transfer, anticipation, alienation, sale, assignment,
pledge, encumbrance or charge, whether voluntary, involuntary, by operation of
law or otherwise, and any attempt to transfer, anticipate, alienate, sell,
assign, pledge, encumber or charge the same shall be void, or (ii) in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If the Participant shall become bankrupt or
attempt to transfer, anticipate, alienate, assign, sell, pledge, encumber or
charge any right or benefit hereunder, or if any creditor shall attempt to
subject the same to a writ of garnishment, attachment, execution, sequestration,
or any other form of process or involuntary lien or seizure, then any and all
rights and benefits under this Agreement shall cease and terminate. Payment of
cash or transfer of Common Stock in settlement of a vested Phantom Share shall
be made only to the Participant during his or her lifetime, to his or her estate
if the Participant is deceased, or if the Participant is mentally incapacitated,
to the Participant’s guardian or legal representative. Any attempted assignment
or transfer in violation of this provision or Section 13 of the Plan shall be
null and void. In the case of the Participant’s death, the personal
representative or other person entitled to succeed to the rights of the
Participant under the Participant’s will or under the applicable laws of descent
and distribution shall succeed to such rights.
7.    Prerequisites to Benefits. Neither the Participant, nor any person
claiming through the Participant, shall have any right or interest in the
Phantom Shares awarded hereunder, unless and until all the terms, conditions and
provisions of this Agreement and the Plan which affect the Participant or such
other person, including but not limited to the vesting requirements, shall have
been complied with as specified herein.
8.    Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by the Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Participant may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
herein.
9.    Securities Act. The Company will not be required to deliver any shares of
Common Stock pursuant to this Agreement if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933, as amended (the
“Securities Act”) or any other applicable federal or state securities laws or
regulations. The Committee may require that the Participant, prior to the
issuance of any such shares of Common Stock, sign and deliver to the Company a
written statement, which shall be in a form and contain content acceptable to
the Committee, in its sole discretion (“Investment Letter”):
(a)
stating that the Participant is acquiring the shares of Common Stock for
investment and not with a view to the sale or distribution thereof;


3



--------------------------------------------------------------------------------




(b)
stating that the Participant will not sell any shares of Common Stock that the
Participant may then own or thereafter acquire except either:

(i)
through a broker on a national securities exchange or

(ii)
with the prior written approval of the Company; and

(c)
containing such other terms and conditions as counsel for the Company may
reasonably require to assure compliance with the Securities Act or other
applicable federal, state, foreign or other applicable securities laws and
regulations.

10.    Tax Withholding.
(a)
Any vested shares of Common Stock and cash or other property payable or
deliverable to the Participant hereunder shall be subject to the payment of, or
shall be reduced by, any amount or amounts which the Company is required to
withhold under the then-applicable provisions of the Internal Revenue Code of
1986, as amended (the “Code”), or its successors, or any other federal, state.
local, foreign or other applicable tax withholding requirement. When the Company
is required to withhold any amount or amounts under the applicable provisions of
the Code, the Company shall withhold from the vested shares of Common Stock to
be issued to the Participant a number of shares of Common Stock, or from any
cash or other property payable or deliverable to hereunder, necessary to satisfy
the Company’s withholding obligations based on the minimum statutory withholding
rates for purposes of such federal, state, local, foreign or other applicable
tax withholding requirement. The number of shares of Common Stock to be withheld
shall be based upon the Fair Market Value of the shares of Common Stock on the
date of withholding.

(b)
Notwithstanding Paragraph 10(a), above, if the Participant elects, and the
Committee agrees, the Company’s withholding obligations may instead be satisfied
as follows:

(i)
the Participant may deliver to the Company a sufficient number of shares of
Common Stock then owned by the Participant to satisfy the Company’s withholding
obligations, based on the Fair Market Value of the shares of Common Stock as of
the date of withholding; or

(ii)
the Participant may deliver sufficient cash to the Company to satisfy its
withholding obligations.

(c)
Authorization of the Participant to the Company to withhold taxes pursuant to
one of the alternatives described in Paragraph 10(b), above, must be in a form
and content acceptable to the Committee. The payment or authorization to
withhold taxes by the Participant shall be completed prior to the delivery of
any shares of Common Stock or cash pursuant to this Agreement. An authorization
to withhold taxes pursuant to this provision will be irrevocable unless and
until the tax liability of the Participant has been fully paid.

11.    Authority of Committee. Notwithstanding provisions of the Plan to the
contrary:
(a)
For purposes of this Agreement, all references to the “Committee” shall mean
only those members of the Compensation Committee of the Board who are Outside
Directors or a


4



--------------------------------------------------------------------------------




properly constituted and authorized sub-committee of the Compensation Committee
of the Board comprised solely of two (2) or more Outside Directors.
(b)
All acts and determinations relating to this Agreement shall be performed by the
Committee and may not be delegated to the Chief Executive Officer of the
Company, any other officer of the Company or any other person or group of
persons other than in accordance with Paragraph 11(a).

(c)
Without limiting the foregoing and unless the Phantom Shares have been forfeited
earlier, the Committee shall certify in writing as promptly as practicable after
the close of the Performance Period, whether, and the extent to which, the
requirements of Paragraph 2(a) have been met and the number of vested Phantom
Shares, if any, resulting therefrom.

(d)
Except for adjustments to change the number of Phantom Shares and to reflect
such changes as permitted under the Plan in connection with a Common Stock
distribution or split, recapitalization, extraordinary distribution, merger,
consolidation, combination or exchange of shares of Common Stock or similar
change or upon the occurrence of any other event that the Committee, in its sole
discretion, deems appropriate, this Agreement may not be amended to change the
performance thresholds below which no Phantom Shares will vest, the performance
levels at which specified numbers of Phantom Shares will vest or the number of
Phantom Shares that vest at each such level, the manner in which vesting is
determined or the manner in which performance is measured for the purposes of
determining vesting.

12.    No Guarantee of Tax Consequences. The Participant shall be solely
responsible for and liable for any and all tax consequences (including but not
limited to any interest or penalties) as a result of participation in the Plan.
Neither the Board, nor the Company nor the Committee makes any commitment or
guarantee that any federal, state, local or foreign tax treatment will apply or
be available to any person participating or eligible to participate hereunder
and assumes no liability whatsoever for the tax consequences to the
Participants.
13.    Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any compensation paid to the Participant pursuant to
this Agreement that is subject to recovery under any law, government regulation
or stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company or a Subsidiary pursuant to any such law, government regulation or stock
exchange listing requirement).
14.    Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Delaware.
15.    Definitions and Headings. All capitalized terms in this Agreement shall
have the meanings ascribed to them in the Plan unless otherwise defined in this
Agreement or in the glossary to this Agreement. The headings, titles and labels
assigned to paragraphs and other subdivisions of this Agreement are for the
convenience of the reader and shall not alter the meaning, scope or effect of
any provision of this Agreement.
16.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Phantom Shares granted hereby; provided¸
however, that the terms of this Agreement shall not modify and shall be subject
to the terms and conditions of any employment and/or severance agreement between
the Company (or an Affiliate or other entity) and the

5



--------------------------------------------------------------------------------




Participant in effect as of the date a determination is required to be made
under this Agreement. Without limiting the scope of the preceding sentence,
except as provided therein, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect. The Committee may, in its sole
discretion, amend this Agreement from time to time in any manner that is not
inconsistent with the Plan; provided, however, that except as otherwise provided
in the Plan or this Agreement, any such amendment that materially reduces the
rights of the Participant shall be effective only if it is in writing and signed
by both the Participant and an authorized officer of the Company.


[Remainder of Page Intentionally Blank;
Signature Page Follows]

6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
one of its officers thereunto duly authorized, and the Participant has hereunto
set his hand as of the day and year first above written. By executing this
Agreement, the Participant acknowledges receipt of a copy of the Plan and
understands and agrees to be bound by all the terms and conditions of the Plan
and this Agreement.
  
HERCULES OFFSHORE, INC.


By:    ___________________________________
Name:    Beau M. Thompson
Title:    General Counsel and Secretary
Date:    ___________________________________
    


PARTICIPANT


Name:    ___________________________________    
Name:    <PARTICIPANT NAME>
Date:    ___________________________________    
    




--------------------------------------------------------------------------------




GLOSSARY
Certain Definitions. The following terms shall have the meanings set forth
below:
(a)
“Company SPP Rank” means the ordinal ranking of the Company’s SPP on the Peer
Group SPP Chart.

(b)
“Downtime Performance Percentage” means the average of the annual downtimes of
the Company’s rigs and liftboats expressed as a percentage and determined in
accordance with the Company’s prescribed practices and policies as interpreted
or applied by the Committee, for all calendar years during the Performance
Period.

(c)
“Downtime Phantom Share Percentage” means 50 percent (50%).

(d)
“Downtime Vesting Percentage” means:

(i)
If the Downtime Performance Percentage is greater than the Threshold Downtime
Performance Percentage, zero percent (0%).

(ii)
If the Downtime Performance Percentage is less than or equal to the Threshold
Downtime Performance Percentage, the sum of (A) 50% and (B) the lesser of (1)
100% and (2) the percentage derived by dividing the excess of the Threshold
Downtime Performance Percentage over the Downtime Performance Percentage, if
any, by 0.30%. In no event may the Downtime Vesting Percentage be more than 150
percent (150%).

(e)
“Ending Share Price” means the average closing price of one share of common
stock of the relevant Peer Group member over the 90-day period ending on the
last day of the Performance Period.

(f)
“Maximum Downtime Performance Percentage” means 1.33%.

(g)
“Maximum Phantom Shares” means a number of Phantom Shares equal to 150% of the
Target Phantom Shares.

(h)
“Peer Group” means the Company, Atwood Oceanics, Inc., Basic Energy Services,
Inc., Dresser-Rand Group Inc., ENSCO Plc., Gulfmark Offshore, Inc., Helmerich &
Payne, Inc., Hornbeck Offshore Services, Inc., Parker Drilling Company,
Patterson-UTI Energy, Inc., Rowan Companies Plc, Seacor Holdings Inc., TETRA
Technologies, Inc., Tidewater Inc., Unit Corporation and Vantage Corporation, to
the extent such entities or their successors are in existence and have publicly
traded common stock as of the last day of the Performance Period, as may be
adjusted by the Committee to account for extraordinary events, such as mergers,
acquisitions, divestitures or bankruptcies, affecting the Company or such other
entities.

(i)
“Peer Group SPP Chart” means a chart containing (i) the ordinal rankings of the
SPPs of the members of the Peer Group, with the highest SPP being ranked first
and (ii) the percentage of Phantom Shares subject to subclause (ii) of Paragraph
2(a) that become vested Phantom Shares at each SPP Performance Rank.





--------------------------------------------------------------------------------




(j)
“Performance Certification Date” means, with respect to Phantom Shares subject
to subclause (i) of Paragraph 2(a), the date as of which the Committee makes its
written certifications of the Downtime Performance Percentage, and with respect
to Phantom Shares subject to subclause (ii) of Paragraph 2(a), the date as of
which the Committee makes its written certification of the Company SPP Rank, and
its determination of whether and the extent to which the applicable Performance
Requirements have been met in accordance with Paragraph 11(c).

(k)
“Performance Period” means the period beginning on January 1, 2014 and ending on
December 31, 2016.

(l)
“Performance Requirement” means, as applicable:

(i)
the condition that must necessarily be attained for vesting of Phantom Shares
subject to subclause (i) of Paragraph 2(a); and

(ii)
the condition that must necessarily be attained for vesting of Phantom Shares
subject to subclause (ii) of Paragraph 2(a).

(m)
“Performance Vesting Date” means the later of the last day of the Performance
Period and the Performance Certification Date.

(n)
“SPP Performance Rank” means each ordinal ranking on the Peer Group SPP Chart.

(o)
“SPP Phantom Share Percentage” means 100 percent (100%) minus the Downtime
Phantom Share Percentage.

(p)
“SPP Vesting Percentage” means:

(i)
If the Company SPP Rank is less than the Threshold SPP Rank, zero percent (0%).

(ii)
If the Company SPP Rank is equal to or greater than the Threshold SPP Rank, the
percentage corresponding to the Company SPP Rank on the Peer Group SPP Chart
below:





--------------------------------------------------------------------------------




Company SPP Rank
SPP Vesting Percentage
1st
150%
2nd
142%
3rd
135%
4th
128%
5th
121%
6th
114%
7th
107%
8th
100%
9th
88%
10th
75%
11th
63%
12th
50%



If the number of members of the Peer Group decreases, the Company SPP Rank shall
be determined as follows: (i) the Company’s SPP shall be ranked among the SPPs
of the remaining members of the Peer Group on of the last day of the Performance
Period, with the highest SPP being ranked first; (ii) the rank of the Company’s
SPP among the remaining members of the Peer Group on the last day of the
Performance Period shall then be multiplied by a fraction, the numerator of
which is sixteen (16) and the denominator of which is the number of members of
the Peer Group on the last day of the Performance Period, (iii) the number
obtained in subclause (ii) shall be the Company SPP Rank on the Peer Group SPP
Chart and (iv) if such Company SPP Rank is not a whole number, it will be
rounded to the nearest whole number, with fractional values of 0.5 and greater
rounded to the next highest whole number and fractional values below 0.5 rounded
to the next lowest whole number.
(q)
“Starting Share Price” means the average closing price of one share of common
stock of the relevant Peer Group member over the 90-day period ending on the
last day before the beginning of the Performance Period.

(r)
“Stock Price Performance” or “SPP” means, for each member of the Peer Group, the
increase (or decrease) in value of one share of common stock of such member over
the Performance Period, measured by dividing (i) the difference between the
entity’s Ending Share Price and Starting Share Price, by (ii) the entity’s
Starting Share Price.

(s)
“Target Phantom Shares” means the number of Phantom Shares specified in
Paragraph 1.





--------------------------------------------------------------------------------




(t)
“Termination” means any act, event or condition by or upon which a Participant
ceases to be an Employee, or, if the Participant was not an Employee as of the
Date of Grant, to perform services for the Company and/or its Subsidiaries.

(u)
“Threshold Downtime Performance Percentage” means 1.63%.

(v)
“Threshold SPP Rank” means an ordinal rank of twelfth (12th) on the Peer Group
SPP Chart.





